                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


       IN RE:                                                 CASE NO: 17-15692
                                                              CHAPTER 13 PROCEEDINGS
       BARBARA VERN BARLOCK                                   JUDGE JESSICA E. PRICE SMITH

                               Debtor                         MOTION FOR RELIEF FROM
                                                              JUDGMENT AND TO REINSTATE
                                                              AUTOMATIC STAY AS TO
                                                              DEUTSCHE BANK TRUST/ PNC
                                                              BANK MORTGAGE
                Now comes the debtor, by and through counsel, and for her Motion For Relief From

       Judgment and to Reinstate the Automatic Stay as to Deutsche Bank Trust/and PNC Bank

       Mortgage states as follows:

           Federal Rules of Civil Procedure; Rule 60. Relief from a Judgment or Order
           (b) GROUNDS FOR RELIEF FROM A FINAL JUDGMENT, ORDER, OR
           PROCEEDING. On motion and just terms, the court may relieve a party or its legal
            representative from a final judgment, order, or proceeding for the following reasons:
            (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
            evidence that, with reasonable diligence, could not have been discovered in time
            to move for a new trial under Rule 59(b); (3) fraud (whether previously called
            intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4)
            the judgment is void; (5) the judgment has been satisfied, released, or discharged;
           it is based on an earlier judgment that has been reversed or vacated; or applying it
           prospectively is no longer equitable; or (6) any other reason that justifies relief.
           (d) OTHER POWERS TO GRANT RELIEF. This rule does not limit a court’s
            power to: (1) entertain an independent action to relieve a party from a judgment, order,
           or proceeding;


                1. That the debtor commenced this Chapter 13 Proceeding on September 27th, 2017.

                2. That Deutsche Bank Trust Company Americas was granted Relief From Stay

                   on December 28, 2018. Deutsche Bank Trust Company/PNC Bank holds

                   the first mortgage on the debtor's personal residence.

                3. The debtor has made substantial post-petition payments to the Chapter   13

                   Trustees Office in the amount of $23,341.86. A motion to modify the plan




17-15692-jps     Doc 76     FILED 04/09/19      ENTERED 04/09/19 22:25:41           Page 1 of 7
                  converting it to a conduit case was filed on 12/21/2018. The Trustee has

                  $17, 053.17 on hand which is sufficient funds to disperse to the secured

                  creditor who has already received from the Trustee $2,569.96.

               4. The debtor has continued to make her monthly plan payments to the

                  Chapter 13 Trustee. Once the Chapter 13 Plan is confirmed by this

                  honorable court, there are sufficient funds on hand to begin current

                  monthly payments and to also make payments on the arrearage owed.

               5. The debtor is being threatened with foreclosure by letters received from

                  secured creditor Deutsche Bank Trust Company/PNC Bank. Debtor is unable

                  to make those payments directly to cure the default with this creditor when she

                  is bound by the rules of this court to pay into the Chapter 13 plan even though

                  the plan has not been confirmed. Because the Chapter 13 plan has not been

                  confirmed the secured creditor has not been receiving regular payments by the

                  Chapter 13 Trustee who has possession of the funds to cure the default and

                  make the foreclosure action unnecessary. (Exhibit A & Exhibit B)

               WHEREFORE, the debtor moves the Court for an Order Reinstating the Automatic Stay

       as to Deutsche Bank Trust/PNC Bank.


                                                     Respectfully Submitted,

                                                     /S/ ROBERT J. BERK
                                                     ROBERT J. BERK (0001031)
                                                     Attorney for Debtor
                                                     2000 Lee Road, Suite 114
                                                     Cleveland Heights, Ohio 44117
                                                     Office: (216) 241-3880
                                                     Fax: (216) 241-5366
                                                     Email: bobberk@aol.com




17-15692-jps    Doc 76     FILED 04/09/19      ENTERED 04/09/19 22:25:41            Page 2 of 7
                                       CERTIFICATE OF SERVICE


               I certify that on the 9th day of April 2019 a true and correct copy of this Motion For

       Relief From Judgment And To Reinstate Automatic Stay As To Deutsche Bank Trust/PNC

       Bank was served Via the Court’s Electronic Case Filing System on these entities and

       individuals who are listed on the Court’s Electronic Mail Notice List:

               Lauren A. Helbling, Chapter 13 Trustee at: ch13trustee@ch13cleve.com

       AND BY CERTIFIED MAIL TO THE FOLLOWING:

               David T. Brady, Attorney for Deutsche Bank Trust and PNC Bank secured creditor

               at Sandu Law Group, LLC, 1213 Prospect Avenue, Suite 300, Cleveland, Ohio 44115

               Christopher Daniel Davies, President, CEO, & Director, CitiMortgage, Inc.

               1000 Technology Drive, Mail Station 420, O’Fallon, MO 63368-2240

               William S. Demchak, CEO, PNC Bank NA, PNC Bank Corporate Office, PNC

               Financial Services Corporation, One PNC Plaza, 249 Fifth Avenue, Pittsburgh, PA

               15222

               Christian Sewing, CEO Deutsche Bank Trust Company of Americas, 300 South Grand

               Avenue, 41st Floor, Los Angeles, CA 90071




                                                     /S/ROBERT J. BERK
                                                     ROBERT J. BERK-0001031
                                                     Attorney for Debtor




17-15692-jps    Doc 76     FILED 04/09/19       ENTERED 04/09/19 22:25:41            Page 3 of 7
                        Sandhu [.arv Group. I-l-C   r   121.3 Prospe'c:t Avcrrue,   Suitc 3C]0 r Ct.t,vl,i.A]il),Ol-l 44 I l5




    March 5,2019

   Barbara V. Barlock
   23583 Cedarwood Lane
   North Olmsted, OH44070

   RE: Deutsche Bank Trust Company Americas, as Trustee for Residential
           Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates,
           Series 2006-QS18 v. Barbara V. Barlock
           Our File No. 17-01536

   Dear Barbara V. Barlock,

   Sandhu Law Group, LLC ("Firm") is a law firm retained to collect a debt. Any
   information obtained will be used for that purpose. As of the date of this leffer, no
   attorney at the Firm has evaluated the debt.

   To the extent your original obligation has been discharged or is subject to an
   automatic stay of bankruptcy under Title 11 of the United States Code, this notice is
   for compliance and informational purposes only or is notice of the creditor's intent
   to enforce a lien against property and is not an attempt to collect a debt, a demand
   for payment, or an attempt to impose personal tiability for that debt.

   As of February 26,2019, the amount of the debt is $135,918.51. This amount is not a
   payoff amount. The amount of the debt may change because of interest, late charges, and
   other fees and charges that may vary from day to day. If you pay the amount shown
   above, an adjustment may be necessary. For further information or if you wish to pay the
   debt, please contact the Firm in writing at the address above, or by telephone at 216-373-
   1001.

   The creditor to whom the debt is owed is Deutsche Bank Trust Company Americas, as
   Trustee for Residential Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through
   Certificates, Series 2006-QS I 8.

   You are entitled to thirty (30) days from your receipt of this notice to notiff the Firm that
   you dispute the validity of the debt or any portion of the debt. If you do not dispute the
   debt or any portion of the debt within thirty (30) days of your receipt of this notice, the
   Firm will assume that it is valid.

   If you notify the Firm in writing within thirty (30) days of your receipt of this notice that
   you dispute the debt or any portion of the debt, the Firm will obtain verification of the
                 PHoNE: 216-373-1001   r   Fnx: 216-373-1002      r   www.sANDHU-LAw.coM

                                               Exhibit A


17-15692-jps    Doc 76     FILED 04/09/19               ENTERED 04/09/19 22:25:41                       Page 4 of 7
    debt and mail a copy of that verification to you. Also, if within thirty (30) days of your
    receipt of this notice you request in writing the name and address of the original creditor,
    if the original creditor is different from Deutsche Bank Trust Company Americas, as
    Trustee for Residential Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through
    Certificates, Series 2006-QS18, the Firm will provide you with that information.

    The Firm is not required to wait until the end of the thirty (30) day periods described
    above before filing a foreclosure action in court or taking other legal action to collect the
    debt. If you request verification of the debt or the name and address of the original
    creditor, as set forth above, the Firm is required to suspend its efforts to collect the debt
    until the Firm sends the requested information to you.

    This notice pertains only to your dealings with the Sandhu Law Group, LLC as a debt
    collector. This notice does not affect or change your obligations or dealings with any
    court or court off,rciai. Specificaliy, this notice does not change the tirne by wiricir you
    must respond to any summons or judicial action, if judicial action is taken against you to
    collect the debt before the expiration of the thirty (30) day periods described above. If
    you receive a summons from the court, the summons is a command from the court, not
    from the Firm, and you must follow its instructions even if you dispute the validity or
    amount of the debt.

    You may receive one or more other letters or notices around the time of your receipt of
    this notice containing information about possible loss mitigation alternatives to
    foreclosure. Such letters are not an attempt to collect a debt but rather-are-intended for
    informational purposes only. Such communications do not reduce, alter, or contradict
    your rights to (1) dispute the debt or any portion of the debt, as described in this notice, or
    (2) request verification of the debt, as described in this notice.



    Very truly yours,
                 \
    Sandhu Inaw proup, LLC



    'i,r-ll    \f
    Suz{nne M.Eodenswager
    Attdrney at Law




17-15692-jps    Doc 76     FILED 04/09/19        ENTERED 04/09/19 22:25:41            Page 5 of 7
                                                                                                           Customer Service Contact lnformation
                                                                                                           PNC Bank, B&YM07{1-7

DpNCBANK                                       3["J:i5,,
                                               Dayton,      OH 4ilA1.1a20
                                                                                                           P.O. Box 1820
                                                                                                           Dayton, Ohb 4s401-1820
                                                                                                           1400422-fi26


           FEBRUARY 25               ,   20.I 9


llr llll,1,,,   llllh I,l't I lllltllll, l1                          L;,
                             '              '1'lu lll,;;1,,,l1rlllll
            8-749-8        600 2 -   OOOO',I 4 2 - OO   I   - 1 -OOO-OOO-   OOO- OOO

                BARBARA       V BARLOCK
                23583       CEDARWOOD LN
                NORTH OLMSTED OH 44O7O




       RE:                Loan No. 0004886005
                          Propenty Addness: 23583 Cedarwood Ln,
                                              Nonth 0lmstead OH 44O7O
       Dear Customer:
       Please take notice that we ane heneby exercising our night under the
       Mortgage to accelerate your loan because you have not made the required
       payments within the time nequired by the promissory note secured by the
       Mortgage. This means that the entine unpaid loan balance plus appl icab'le
       fees and charges is now due. Your loan has been referred to oun attorney,
       who has been instnucted to pnoceed with foreclosune. Please dinect all
       futune commun i cat i ons concern i ng youn forec l osure to oun at torney.
                          Sandhu Law Group Llc
                          Ste     3OO
                          1213 Pr ospect Avenue C leve'l and OH 44115
                          Telephone No. (216)373-1OO1
      Even though we have accelenated the loan and the loan is now due in full,
      you may st i l1 have a r'ight to pay a lesser amount to "re'i nstate" your
      'I
         oan. A right to reinstate may be pr ovided in your Montgage and,/or may
      be provided by state law. If you have this night, you may be entitled
      to pay the monthly payments you m'i ssed, p'l us other changes, and if you
      pay those amounts we will not continue to demand that you immed'iately
      pay the entire loan amount plus applicable fees and charges at this time.
      If you neinstate your loan, the neferral of your loan fon foneclosure
      wi 1 l be canceled. If you r einstate yout loan, you wi I I sti'l I have to
      continue making your'regular monthly payments. If you do not make your
      regulan monthly payments and pay other changes due under your mortgage
      after reinstating, we may, in accordance with all applicable state law,
      accelerate the loan again and then nefen to your loan for foreclosure.




                                                                                Exhibit B




To request information or notify us of an eror regarding your account, please send a written requesUnotice to:
PNC Bank; PO Box 8807; Dayton, OH 45401-8807

                17-15692-jps               Doc 76              FILED 04/09/19          ENTERED 04/09/19 22:25:41      Page 6 of 7
B   - / 49 - BbUU2   -UOOO 1 4 2 - Q(J 1 - 2 -()()(.)-(.)9U-OO(J-()()()




                                                                                                                FCl1O


             Page      2                                                          Loan Numben: 0004886005


            Because your'loan has been accelenated, we will only accept payment in
            one of two amounts. First, if you are entitled to reinstate, we will
            accept a payment in the amount needed to reinstate your loan. Second, if
            you are not entitled to reinstate on do not send the money necessary
            to neinstate, we will accept only a payment in the amount needed to pay
            off the entine loan amount plus applicable fees and charges that ane
            now due because of the acceleration. Until you make one of these two
            payments, or neach some othen agreement with us in writing, we will not
            accept any other payments fnom you and the foreclosure w'ill pnoceed.
            The time in which you may exercise your r ight to reinstate, if any, may
            be Iimited by the Mortgage on state law.     The specific sums that we may
            nequine you to pay to reinstate your 'loan may vary depending on your
            specific Mor tgage and state law. If you would Iike to obta'in a quote
            for the amount needed to reinstate your loan or to pay off your
            accelenated loan or to pay off youn accelenated loan in fu'lI, please
            contact your nepresentative EARLY INTRVN PRIVATE at 888-224-4702
            ext. 937-071-1574 and we will pnovide a quote if a night to
            ne'instate is appl icable to your situation. You may also call this number'
            to discuss other options that may be available to help you avoid
            forec I osure.
            We would Iike to help you undenstand your options to stop foneclosure.
            If there has been a financia'l hardship that has affected your abiIity
            to pay the mortgage, you may be el ig'ible to part'i cipate in a mortgage
            workout prognam. The folIow'ing is a description of some mortgage workout
            programs.
                 - Repayment Plan. An agreement to resume making negular monthly
                       payments in add'ition to a portion of the past-due payments.
                 - Loan Modification. The terms of the montgage may be changed if
                       it will help a bornower maintain homeownership
                             ion. A qualf ied buyen may be a'l lowed to aSSUme your
                 - Assumptgage
                       mor t
                 - Shor t Sale. The borrowen may be able to sel l the property at
                       fair market value. If the proceeds are not enough to pay
                       the loan off, the ]ender may acceot a shor t payoff-
                 - Deed in Lieu. the t itle of the property may be neturned to
                       the lenden in exchange fon release of the montgage debt.
            You can also call the Homeowner's HOPE Hotl ine at 888-995-HOPE
            (4673) if you need funther counseling. They offer free HUD-
            cert ified counsejing services in English and Spanish, and can
            heip answen any questions you have.
            Sincerely,
            PNC BanK                                                                           GPF FC1 10



      This is an attempt to collect a debt and/or enforce our lien. Any information obtained will be used forthat purpose unless prohibited
      by applicable law. However, if this debt has been discharged or if you are protected by the automatic stay in bankruptcy, we
      are not attempting to collect the debt from you personally, and if we have obtained relief from the automatic stay, we will only
      exercise our rights against the property itself. By providing this notice we do not waive any applicable exemptions fom state or
      federal collection laws.

      lf you are requesting modified payments or other loss mitigation, please note that normal collection ac'tivrty, collection litigation
      andlor foreclosure activity may continue on your loan to the eXent allowed by law while your request is being reviewed. Any
      information requested may be necessary to determine your eligibility for loss mrtigation options.



           17-15692-jps                 Doc 76          FILED 04/09/19    ENTERED 04/09/19 22:25:41                   Page 7 of 7
